t c summary opinion united_states tax_court craig d hollingsworth petitioner v commissioner of internal revenue respondent docket no 2003-01s filed date craig d hollingsworth pro_se trent d usitalo for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in and an addition_to_tax under sec_6651 to petitioner's federal_income_tax for in the amounts of dollar_figure and dollar_figure respectively the issues for decision are as follows whether petitioner is entitled to the deductions claimed by him on his schedule c we hold that he is not whether petitioner is liable for an addition_to_tax under sec_6651 the resolution of this issue turns on whether petitioner timely filed his income_tax return for the year in issue we hold that he did accordingly he is not liable for the addition_to_tax the amount of petitioner’s liability for self-employment_tax and the amount of the deduction under sec_164 to which petitioner is entitled are computational matters the resolution of which will depend on our disposition of the first of the two issues enumerated above background some of the facts have been stipulated and they are so found at the time that the petition was filed petitioner resided in ceres california a petitioner’s income_tax return petitioner filed form_1040 u s individual_income_tax_return for petitioner attached to his return schedule c profit or loss from business petitioner described his business on his schedule c as a part-time real_estate loan officer petitioner reported income and claimed expenses on his schedule c as follows income gross_receipts dollar_figure less cost_of_goods_sold --- gross_profit gross_income big_number expenses advertising dollar_figure car truck expenses big_number insurance legal professional services big_number office expense big_number repairs maintenance supplie sec_593 taxes license sec_472 utilities telephone big_number net profit big_number petitioner also attached to his income_tax return schedule se self-employment_tax and reported self-employment_tax in the amount of dollar_figure petitioner claimed a deduction for one-half of this amount or dollar_figure on page of his form_1040 see sec_164 petitioner dated his income_tax return and mailed it to respondent’s service_center in fresno california the envelope in which petitioner mailed his return bears a u s postal service postmark date of date petitioner’s return was received by respondent’s service_center days later on date petitioner filed his income_tax return pursuant to form_4868 application_for automatic_extension of time to file u s q4e- individual_income_tax_return this form served to extend by months the time within which petitioner was obliged to file his income_tax return b examination of petitioner’s income_tax return in due course petitioner’s income_tax return was selected for examination the focus of the examination was the deductions claimed by petitioner on his schedule c however petitioner declined to open his books_and_records or otherwise provide substantiation for any of the deductions in guestion thereafter respondent disallowed petitioner’s schedule c deductions for lack of substantiation respondent also determined that petitioner failed to timely file his return discussion a petitioner’s schedule c deductions we begin with several fundamental principles that serve to guide the decisional process first deductions are a matter of legislative grace 308_us_488 292_us_435 second a taxpayer bears the burden of proving that the taxpayer is entitled to any deduction claimed rule a 503_us_79 290_us_111 third a taxpayer is required to maintain records sufficient to substantiate deductions claimed by the taxpayer on his or her return sec_6001 sec_1_6001-1 e income_tax regs fourth the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer's income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self- proving as to the truth of its contents affd 175_f2d_500 2d cir at trial petitioner did not introduce a single piece of documentary_evidence in support of any of the deductions in issue likewise petitioner did not offer testimony in support we note that sec_7491 does not affect the burden_of_proof where a taxpayer fails to substantiate a deduction 116_tc_438 caralan trust v commissioner tcmemo_2001_241 -- - of any of those deductions therefore even if petitioner may have incurred some deductible expense in pursuing his schedule c activity we have no basis whatsoever on which to approximate an allowance see 245_f2d_559 5th cir 85_tc_731 see also 39_f2d_540 2d cir cf sec_274 providing that no deduction is allowable with respect to any listed_property such as a passenger_automobile or other_property used as a means of transportation on the basis of any approximation or the unsupported testimony of the taxpayer 50_tc_823 affd per curiam 412_f2d_201 2d cir golden v commissioner tcmemo_1993_602 sec_1_274-5t temporary income_tax regs fed reg date rather at trial petitioner while admitting that he was obliged to file an income_tax return argued that respondent had no right to examine it the sheer folly of this assertion requires no response see 737_f2d_1417 5th cir see also sec_7602 to the extent that any of petitioner’s musings at trial may imply reliance on the fifth_amendment privilege_against self- incrimination we note the deductions in issue were claimed by petitioner on his return and a claim based on the privilege even if well founded is not a substitute for relevant evidence 460_us_752 92_tc_661 tinsman v commissioner tcmemo_2000_55 affd without published opinion continued in view of his failure to substantiate we hold that petitioner is not entitled to the deductions claimed by him on his schedule c b addition_to_tax under sec_6651 a sec_6651 imposes an addition_to_tax for failure to timely file a return whether petitioner is liable for this addition turns on whether he timely filed his income_tax return absent an extension of time to file petitioner’s income_tax return was required to be filed by thursday date see sec_6072 because petitioner filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return the time within which petitioner was required to file his return was extended by months thus the filing deadline became date but because that continued -__ f 3d __ ss cir in other words petitioner may not avoid meeting his burden_of_proof by asserting that he has a right not to testify united_states v rylander supra pincite 89_tc_501 affd 884_f2d_258 cir indeed in a civil case the court may draw a negative inference from facts over which petitioner has asserted his fifth_amendment privilege_against self- incrimination traficant v commissioner supra citing 425_us_308 the negative inference that we would draw in this case is that petitioner lacks substantiation for the deductions that he claimed on his return at trial respondent raised no issue regarding the timeliness of form_4868 or whether petitioner properly estimated his tax_liability thereon see 92_tc_899 accordingly we proceed on the basis that form_4868 was both timely filed and valid - - date was a sunday the filing deadline was extended to monday date see sec_7503 the envelope in which petitioner mailed his income_tax return bears a u s postal service postmark date of date and petitioner’s return was received by respondent’s service_center days later accordingly because petitioner’s return was timely mailed it is treated as having been timely filed see sec_7502 because petitioner timely filed his income_tax return we hold that he is not liable for the addition_to_tax under sec_6651 a c conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent as to the deficiency in income_tax and for petitioner as to the addition_to_tax
